Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claims 1-20 are under examination.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 3-8, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘334 (GB684,334, Publication Date 12-1952. Cited as an “A” reference in the ISR for PCT/IB2018/051677 and cited as reference B6 in the IDS filed 11/19/2019).

Interpretation of Claims

    PNG
    media_image1.png
    274
    795
    media_image1.png
    Greyscale

Claims 13-15 are directed to protonic acid. A protonic acid has the ability to donate a proton. For example, HCl, H2SO4 and so on.  However, claims 14 and 15 list Lewis acid catalysts. For example, titanates. 
The specification exemplifies protonic acids to be both Lewis acids (non-proton donating) and proton donating (par. 32).

The applicant is allowed to be their own lexicographer. See MPEP 2173.05(a) I-III.
	
Scope of the Prior Art
	334 teach this invention relates to the production of esters, such as phthalic esters, from solid organic acids or anhydrides (p. 1, left column, lines 10-17). 334 more broadly teach, “the technique according to the invention is applicable to the preparation of high boiling aliphatic and alicyclic esters from phthalic anhydride, further to the esterification of liquid alcohols of phenols with solid acids or anhydrides other than phthalic anhydride, for example glutaric acid or anhydride, adipic acid….” (p. 2, left column, lines 10-25). 334 generally teach the solid organic acid or anhydride in the alcohol and an entraining agent, is completely dissolved before addition of the acid catalyst (p. 1, right column, lines 75 to bottom of page).
Concerning the solution of claim 1, the dissolved solid organic acid or anhydride in the alcohol as taught by 334 is the claimed solution (p. 1, right column, lines 75 to bottom of page).
Concerning contacting the solution with the catalyst at reaction conditions sufficient to form the non-phthalate based plasticizer, 334 teach, esters are formed from the esterification of acids or anhydrides with alcohols (p. 2, left column, lines 1-25). For the esters to form, the claimed reaction conditions sufficient to form the non-phthalate based plasticizer, would have necessarily been present.

	Concerning claim 4, 334 teach 2-ethyl hexanol (p. 1, left column, lines 30-40).
	Concerning claim 5 and 6, 334 teach temperatures not higher than 90C (p. 2, left column, lines 10-25). However, these temperatures are utilized for esterification of phthalic anhydride and are not interpreted to limiting the temperatures for adipic acid. More generally, 334 teach the temperature in the reactor is to be kept at a moderate value (p. 1, right column, lines 85 to bottom of page). These teachings allow for exploration of the temperature to dissolve the acid.
	Concerning claim 7, 334 teach 2.3 moles of alcohol to 1 mole of phthalic anhydride (p. 1, left column, lines 30-40). This range overlaps the claimed range. 
Concerning claim 7, at least two moles of alcohol per 1 mole of adipic acid are required for esterification of trimellitic anhydride. This ratio overlaps the instant range of ratios.
Concerning claim 13 and 14, 334 teach sulfuric acid (p. 2, left column, lines 20-23).
Concerning claim 18 and 19, 334 teach neutralization of the catalyst, washings, distillation, drying and filtration (p. 2, right column). These teachings is the instant purification.

Ascertaining the Difference
	334 does not teach flowing the solution to a second vessel that has a catalyst disposed therein. 334 does not teach the instant temperature ranges. 334 does not teach the first vessel being a melter of a dioctyl phthalate production facility for melting 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to combined the teachings of 334 to arrive at the invention with a reasonable expectation of success.
Concerning the second vessel, it would have been obvious from the limited options to flow the solution into a second vessel containing the catalyst. For example, the ordinary artisan had two options for bringing the solution into contact with the catalyst. Option 1), add the catalyst to the solution in the first vessel as taught by 334 (p. 2, left column, lines 1-10). Option 2), add the solution to the second vessel that had the catalyst disposed therein. 
The obviousness stems from basic KSR rational, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143 I. (E).
Concerning the identity of the second vessel, 334 teach reactors. (p. 1, right column, lines 85 to bottom of page). The ordinary artisan would have utilized the reactors as the second vessel with a reasonable expectation of success, to satisfy a need for a vessel to house the catalyst.

Concerning the temperature ranges of claims 5 and 6, the ordinary artisan being instructed to keep the temperature in the reactor at a moderate value and to totally dissolve the acid or anhydride in the alcohol, would have found the workable ranges through routine experimentation. Moreover, higher heat allows for more solubility. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Concerning the temperature in the first vessel during the dissolving is below a design limit temperature of a melter of a dioctyl phthalate production facility, due to the claimed invention and the prior art dissolving identical acids/anhydrides in identical alcohols, the claimed temperatures would have at least overlapped. Therefore, the temperatures in the first vessel practiced by the ordinary artisan would have necessarily been below a design limit temperature of a melter of a dioctyl phthalate production facility.
 	Concerning claim 7, it was argued above the molar ratio ranges of the prior art overlap the claimed ranges. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 8 and the limitations of the first vessel being a melter of a dioctyl phthalate production facility for melting solid phthalic anhydride therein, these limitations do not impart a structural limitation onto the first vessel. These limitations are 
Concerning claim 11 and the limitations of the second vessel is an esterification reactor of a dioctyl phthalate production, these limitations do not impart a structural limitation onto the first vessel. These limitations are considered to be intended uses of the first vessel. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.
	Concerning the contacting temperatures of claim 12, 334 teaches the reactor bath temperature is increased until the entrainer refluxes (p. 2, left column, lines 5-10). 334 additionally teaches the reactions are usually performed with an entrainer (p. 1, left column, lines 30 to 45). This teaching allows for the absence of the entrainer. Therefore, without the entrainer to reflux, the ordinary artisan would have found the workable ranges through routine experimentation. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 16, 334 claims the temperature is kept at a moderate value appreciably below the temperature at which sensible esterification occurs until all solid acid/anhydride is in solution (p. 3, claim 1). However, this does not exclude higher temperatures after dissolution is complete. Upon complete dissolution, the ordinary artisan would have raised the temperature before adding the solution to the second vessel or would have raised the temperature after flowing the solution to the second vessel or raised the temperature in both vessels. From these limited options, the ordinary artisan would have tried raising the temperature in the first vessel first, prior to flowing the solution to the second reactor. 
The obviousness of when to raise the temperature stems from basic KSR rational, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143 I. (E).
Upon raising the temperature in the first vessel the esterification would have necessarily occurred.
.
	 
	
Claims 1-13, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘080 (US Patent 4,334,080, Patent Date 06-1982).

Interpretation of Claims

    PNG
    media_image1.png
    274
    795
    media_image1.png
    Greyscale

Claims 13-15 are directed to protonic acid. A protonic acid has the ability to donate a proton. For example, HCl, H2SO4 and so on.  However, claims 14 and 15 list Lewis acid catalysts. For example, titanates. 
The specification exemplifies protonic acids to be both Lewis acids (non-proton donating) and proton donating (par. 32).
It is therefore understood claims 13-15 are claiming protonic acids and non-protonic acids.


Scope of the Prior Art
	080 teach the following reaction.

    PNG
    media_image2.png
    397
    633
    media_image2.png
    Greyscale

	Concerning claim 2-4 and the trimellitic acid, the 2-ethyl hexanol and the trioctyl trimellitate, 080 teach the following.

    PNG
    media_image3.png
    305
    622
    media_image3.png
    Greyscale


Concerning contacting the solution with the catalyst at reaction conditions sufficient to form the non-phthalate based plasticizer, 808 teach, the ester is formed from the esterification of an anhydride with the alcohol (Example 2). For the esters to form, the claimed reaction conditions sufficient to form the non-phthalate based plasticizer, would have necessarily been present.	
Concerning claim 5-6, 080 teach a temperature of 150C. This overlaps the instant temperature range.
Concerning claim 7, the 325 parts of the alcohol and 109 parts of the anhydride in example 1, equate to 325/130g/mol or 2.5 moles and 109/218g/mol or 0.5 moles. 2.5/0.5 is 5 to 1. 080 goes on to teach 1.1 to 1.8 moles of alcohol to one mole of carboxyl group (column 2, lines 15-20). Equating this ratio to trimellitic acid, one can calculate 3.3 to 5.4 moles of alcohol per mole of trimellitic acid. This range overlaps the instant molar range.
Concerning claim 12, 080 teach 180 to 235C (Example 1). This range overlaps the instant range.
Concerning claim 13, 080 teach an aluminum compound (example 1). This aluminum compound is considered to be a Lewis acid. Lewis acids are interpreted to be included in the protonic acid definition in the current specification. 
Concerning claims 18 and 19, 080 teach the catalyst is separated by filtration.

Ascertaining the Difference


Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to combined the teachings of 080 to arrive at the invention with a reasonable expectation of success.
Concerning the second vessel, it would have been obvious from the limited options to flow the solution into a second vessel containing the catalyst. For example, the ordinary artisan had two options for bringing the solution into contact with the catalyst. Option 1), add the catalyst to the solution in the first vessel as taught by 080 (Example 1). Option 2), add the solution to the second vessel that had the catalyst disposed therein.

Concerning the identity of the second vessel, 080 teach a glass flask (Example 2). It would have been obvious to utilize a second glass flask to satisfy a need for a second reactor.
Concerning the temperature ranges of claims 5 and 6, as argued above the temperatures taught by 080 overlap the current ranges. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the temperature in the first vessel during the dissolving is below a design limit temperature of a melter of a dioctyl phthalate production facility, due to the claimed invention and the prior art using overlapping temperatures, the temperatures in the first vessel practiced by the ordinary artisan would have necessarily been below a design limit temperature of a melter of a dioctyl phthalate production facility.
Concerning claim 7, 080 teaches overlapping ranges (column 2, lines 15-20). MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”.
Concerning claim 8 and the limitations of the first vessel being a melter of a dioctyl phthalate production facility for melting solid phthalic anhydride therein, these limitations do not impart a structural limitation onto the first vessel. These limitations are 
Concerning claim 11 and the limitations of the second vessel is an esterification reactor of a dioctyl phthalate production, these limitations do not impart a structural limitation onto the first vessel. These limitations are considered to be intended uses of the first vessel. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.
Concerning claims 9 and 10, the limitations of connecting pathway from the fume hood of the melter to a reactor condenser and collecting vapor from the first vessel to the reactor condenser, these limitations are met by the reflux condenser and water separator taught by 080 in example 1.
Upon setting up of the refluxer and water separator the instant modification would have been met. Concerning the dioctyl phthalate production melt reactors, these limitations are considered to be an intended use.With regards to the use limitation, this is an intended use limitation. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the 
Concerning claim 12, 080 teach 180 to 235C (Example 1). This range overlaps the instant range.
Concerning claim 16, 080 teaches an esterification occurs prior to the addition of the aluminum compound. Thus, when the ordinary artisan is dissolving the acid/anhydride in the first vessel, the claimed reaction starts to occur.  
Concerning claim 17, as argued above it would have been obvious to utilize a second reaction vessel and due to the ordinary	artisan preparing the instant ester in the second vessel, the claimed completion of the reaction in the second vessel would have necessarily occurred.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘256 (CN105175256, Publication Date 12-2015. All references to 256 are made to a machine translation attached to this office action).

Interpretation of Claims

    PNG
    media_image1.png
    274
    795
    media_image1.png
    Greyscale

Claims 13-15 are directed to protonic acid. A protonic acid has the ability to donate a proton. For example, HCl, H2SO4 and so on.  However, claims 14 and 15 list Lewis acid catalysts. For example, titanates. 
The specification exemplifies protonic acids to be both Lewis acids (non-proton donating) and proton donating (par. 32).
It is therefore understood claims 13-15 are claiming protonic acids and non-protonic acids.
The applicant is allowed to be their own lexicographer. See MPEP 2173.05(a) I-III.
Scope of the Prior Art
	256 teach the following procedure (p. 3 of 7).

    PNG
    media_image4.png
    97
    1210
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    100
    1229
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    151
    1204
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    192
    1216
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    191
    1220
    media_image8.png
    Greyscale

Concerning the solution of claim 1, the dissolved anhydride in the alcohol as taught by 256 is the claimed solution (p. 3 of 7).
Concerning contacting the solution with the catalyst at reaction conditions sufficient to form the non-phthalate based plasticizer, 256 teach, the ester is formed from the esterification of the anhydride with the alcohol (p. 4 of 7). For the esters to form, the claimed reaction conditions sufficient to form the non-phthalate based plasticizer, would have necessarily been present.
Concerning claims 2-4, 256 teach trimellitic anhydride and octanol. This generates TOTM of claim 2 (p. 3 of 7). The octanol is the 2-ethyl hexanol.
Concerning claims 5-6, 256 teach 120C (p. 3 of 7). This temperature overlaps the instant temperature range.
Concerning claim 7, at least three moles of alcohol per 1 mole of anhydride are required for esterification of trimellitic anhydride. This ratio overlaps the instant range of ratios.
Concerning claims 9 and 10, the limitations of connecting pathway from the fume hood of the melter to a reactor condenser and collecting vapor from the first vessel to 
Concerning the temperature ranges of claim 12, 256 teach 168 to 220C (p. 3 of 7). These temperatures overlap the instant temperature range. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 19, 256 teach the removal of water and a continued vacuum after the reaction is complete and purging with N2 (p. 3 of 7). This teaching is a dewatering step of purification.
Ascertaining the Difference
256 does not teach flowing the solution to a second vessel that has a catalyst disposed therein. 256 does not teach the first vessel being a melter of a dioctyl phthalate production facility for melting solid phthalic anhydride therein nor the second vessel is a esterification reactor of a dioctyl phthalate production. 256 does not teach the modifying of the facility by adding a connecting pathway from the fume hood of the melter to a reactor condenser of the dioctyl phthalate production facility nor the collection of vapor from the first to the reactor condenser via the connecting pathway. 256 does not teach the acid/anhydride starts to react with the alcohol in an esterification reaction in the first vessel. 256 does not teach the reaction completes in the second vessel.

Obviousness

Concerning the second vessel, it would have been obvious from the limited options to flow the solution into a second vessel containing the catalyst. For example, the ordinary artisan had two options for bringing the solution into contact with the catalyst. Option 1), add the catalyst to the solution in the first vessel as taught by 256 (p. 3 of 7). Option 2), add the solution to the second vessel that had the catalyst disposed therein.
The obviousness stems from basic KSR rational, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143 I. (E).
Concerning the identity of the second vessel, 256 teach an esterification kettle. It would have been obvious to utilize a second esterification kettle to satisfy a need for a second reactor.
Concerning the temperature ranges of claim 5-6 and 12, 256 teach overlapping ranges (p. 3 of 7). MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 8 and the limitations of the first vessel being a melter of a dioctyl phthalate production facility for melting solid phthalic anhydride therein, these limitations do not impart a structural limitation onto the first vessel. These limitations are considered to be intended uses of the first vessel. The MPEP 2111.02 (II) states “If the 
Concerning claims 9 and 10, the limitations of connecting pathway from the fume hood of the melter to a reactor condenser and collecting vapor from the first vessel to the reactor condenser, these limitations are met by the condenser taught by 256 on page 3 of 7. It would have been obvious to have added condensers on top of the first and second vessels because an esterification reaction was proceeding in both vessels.
Upon setting up of the condenser, the claimed modification would have been met. Concerning the dioctyl phthalate production melt reactors, these limitations are considered to be an intended use. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.
Concerning claim 11 and the limitations of the second vessel is an esterification reactor of a dioctyl phthalate production, these limitations do not impart a structural limitation onto the first vessel. These limitations are considered to be intended uses of the first vessel. The MPEP 2111.02 (II) states “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than 
Concerning claim 16, 256 teaches an esterification occurs prior to the addition of the tetra-n-butyl titanate. Thus, when the ordinary artisan is dissolving the acid/anhydride in the first vessel, the claimed reaction starts to occur.  
Concerning claim 17, as argued above it would have been obvious to utilize a second reaction vessel and due to the ordinary	artisan preparing the instant ester in the second vessel, the claimed completion of the reaction in the second vessel would have necessarily occurred.
Concerning claim 19, 256 teach the removal of water and a continued vacuum after the reaction is complete and purging with N2 (p. 3 of 7). This teaching is a dewatering step of purification. Dewatering before or after the reaction is complete is obvious.

Conclusion
Claims 1-20 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628